 ROBERTSHAW CONTROLS COMPANY103but excludingoffice clericalemployeesmachine tenders inspectors storeroom men,laboratorytechnicians technical and professional employeesguardswatchmen and supervisors as definedin the ActCERTAIN TEEDPRODUCTS CORPORATIONEmployerDated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remainposted for60 consecutivedays from thedate of postingand must not be altered defacedor covered by anyother materialIf employeeshaveany questions concerning this notice or compliance with itsprovisions they may communicatedirectly withthe Board s Regional Office, SixthFloorMeachamBuilding 110West Fifth Street Fort Worth Texas 76101 Telephone 335-4211,Extension 2145Robertshaw Controls Company,AcroDivisionandInternationalUnion,United Automobile,Aerospace and Agricultural Implement Workers of America,UAW-AFL-CIORobertshaw Controls Company,Acro DivisionandInternationalUnion,United Automobile,Aerospace and Agricultural Implement Workers of America,UAW-AFL-CIO,PetitionerCases9-CA-3606 and 9-AC-1October 19, 1966DECISION AND ORDEROn January 11, 1966, Trial Examiner Thomas A Ricci issued hisDecisionin the above entitled proceeding, finding that the Respondent had engaged in and wasengaging in certain unfair labor prac-tices andrecommending that it cease and desist therefrom and takecertain affirmative action, asset forth in the attachedTrial Examin-er'sDecisionThe Trial Examiner also found that the Respondenthad not engaged in certain other alleged unfair laborpractices andrecommended dismissal thereof Thereafter, the General Counsel andthe Charging Party filed exceptions to the TrialExaminer'sDecision,and briefsin support of their exceptions The Respondentfiled crossexceptions with a supporting brief The Charging Party filed a replybrief to the Respondent's cross exceptionsPursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with thesecasesto a three memberpanel [Chairman McCulloch and Members Jenkins and Zagoria]The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed Therulings are hereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions, cross exceptions and briefs, and161NLRB No 2 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe entire record in these cases, and hereby adopts the findings, conelusions, and recommendations of the TrialExaminer,with theexceptions stated below 11The complaintallegedthat the Respondent violated Section8(a) (1) because of certain acts and statements by its officials andsupervisorsThe Trial Examiner made no findings with respect tothese allegationsOn the record before us, we find the following con-duct violative of Section 8 (a) (1) of the Act.On April 28, 1964, employee Cartwright was informed by GeneralManager Bruce that his transfer to the Grove City plant had beencanceled because the Union had filed charges against the CompanyOn May 7, after Cartwright had been transferred to a lower payingjob in the Hillsboro plant, he was told that he "got just exactly whatyou asked for when the charges were filed akamst the Company "On April 30, 1965, employee Cordell Hull was told by his foreman,Ted Hilterbran, that no one was going to be transferred to the GroveCity plant "because ofthe union "In thelatterpart of April, Personnel Manager Clark told employeeCountryman that "he wasn't going to take the UAW to GroveCity with himlet's not kid ourselves, we are not taking it withus"Employee Bessie Shaw was told by Clark at the time she was notefled that she would not be transferred to Grove City, that the reasonfor the cancellation was the fact that the "Union had throwed amonkey wrench in the works " Employee Wendell Thompson wastold that his transfer had been canceled because "some charges hadbeen filed against the Companyby the Union " And employeeClifford Fryman was told that his transferwas canceledbecause theCompany had been hit with labor charges Clark testified that theseemployees were told that there would be no transferbecause"a petstion had been filed"The above statements by the Respondent's officials and supervisorsclearly interfered with, restrained, and coerced the employees in theiradherence to the Union It may be, as the Respondent asserts, thatin those instances where reference is made to "charges" that theRespondent's officials intended to refer to the petition and not theunfair labor practice charge filed by the Union The employees, how1 On January 10 1966 the General Counsel filed a motion with the Trial Examiner tosever Can9-AC-1from Case 9-CA-8606 and remand it to the Regional Director for suchaction as may be appropriateIn his motion the General Counsel stated that petitionshad been filed seeking an election in a unit of the same employees involved in Case 9-AC-1that the Petitioner in Case 9-AC-1 had requested permission to withdraw its Petition forAmendment of Certificationand that theEmployer had no objection to the withdrawalOn January 11 1966 the Trial Examiner issued his Decision and on the same day issuedan Order referring the General Counsel s motion to the Board On January 12 1966 theBoard granted the General Counsel s motionWe therefore do not pass upon the TrialExaminer s holding in his Decision that the Petition for Amendment of Certification shouldbe dismissed ROBERTSIIAW CONTROLSCOMPANY105ever, were in no position to know the motivation of the Employer'sofficials other than what they had been told Thus, the effect on theirexerciseof their statutory rights remained the same regardless ofwhat the Respondent's undisclosed motive might be Moreover, evenif the Respondent had told the employees that it was because of thefiling of the petition, as Clark contended he had done, we would still,as we show below, find the Respondent's conduct to constitute aninvasion of the employees' rights under the Act2The Trial Examiner found that the Respondent had not violatedSection 8(a) (1) and (3) by refusing to honor its promise to 10 of itsemployees that they would be transferred to the Grove City plant.The Trial Examiner based his conclusion on his finding that theRespondent's sole motivation for refusing to transfer the employeeswas the filing of the petition to amend the certification to includethe Grove City plant in the Union's certification of the unit at Hills-boro and that the refusal to hire the employees was thereforenot dis-criminatory within the meaning of the ActWe agree with the TrialExaminer that the Respondent's refusal to hirethe employees wasmotivated by the filing of the petition by the Union, but do notagree thata refusalfor this reason is not violative of the Act.As we have found above, one of Personnel Manager Clark's anti-union remarks violative of the Act was his declaration to employeeCountryman that "he wasn'tgoing to take the UAW to Grove Citywith himlet's not kid ourselves, we are not taking it with usThe TrialExaminercharacterized this "as the underlyingconcernwhich motivated the Company throughout these events "We agreewith this conclusion but, as we show below, the Respondent could notlawfully thusrefuseto hire members of the Union at its Grove Cityplant in order to forestall the accretion of that plant to the Hillsboroplant unitIt is now well established that one ofseveralfactors pertinent todetermining whether a new plant constitutesa separateunit or anaccretion to an already existing plant unit is the extent to which theemployer has transferred employees from the existing plant to thenew plant 2 If upon consideration of the relevant factors the newplant is found to be such an accretion, the two plantsare deemed toconstitutea singleappropriate bargaining unit, and the union whichis representative of the existing unit may thus be entitledto extendits- representation to all the employees in theunit asenlarged by theaccretion It was obviously this latter aspect of the accretion principleand the consequent possibility of representation by the Union atAHaddon Bindery Incorporated101 NLRB 13571359Bulova Researchat}d DevelopmeatLaboratoriesInc110 NLRB1086 1039-41Hess Goldsmith tt Company Inc110NLRB 1384 1387Radio Corporationof Am¢rica127NLRB 1568 1565-66 South BaalCoalCompany188 NLRB 562 563 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDGrove City that Personnel Manager Clark had in mind when heexclaimedto Countryman, an applicant to whomRespondent offeredemployment at the new plant, that Respondent "wasn't going to takethe UAW to Grove City", and, clearly, it was likeconsiderations ofopposition to possible representation by the Union at Grove City thatmotivated Respondent's antagonism to the Union's attempt to assertaccretion of the new plant to itsexistingunit, a motivation whichfound itsexpressionin the rescission of promisedemployment atGrove City to 10 employees from Hillsboro The Respondent, ofcourse, had no obligation to assist the Unionin its effort to gainrepresentationat the Grove City plant But on the otherhand it wasnot privileged to discriminateagainstany employeein respect toemployment at Grove City in pursuit of its effortto forestall repre-sentationby the 'Union at the plant In particularthe 10 Hillsboroemployeeswhose applications forGrove City employment theRespondenthad accepted were entitled to Respondent's continuedconsiderationon the same nondiscriminatorybasis asany other appli-cants forsuch employment As the Respondent, by rescinding itspromisesof Grove City employment to these employees, did thus digcriminateagainst them, we find that it thereby violatedSection 8(a)(1) and (3) of the Act 3Moreover, even were there no independent evidenceof an intent tointerferewith the rights of the employees, we would findthe Respondent's conduct violative of the Act The 10 employees who had beenpromised employment at the Grove City plant would admittedlyhave obtained such employment had their Union not filed the petitionto amend the certification To deny them employment for this reasonnecessarily tended to discourage their adherence to and activity inthe Union, for the employees could only conclude from thisexamplethat any conduct of their Union sufficiently provocative of theRespondent's displeasure might likewise result in unfavorable repercussions in their right to employment Even if the Respondent wasmotivated in part by a fear that the transfers might be asserted toconstitute a violation of its current contract with the Union if thepetition proved to be well founded, this would not constitutea defensebecause itsconduct was, we find, inherently discriminatory 4 We therefore find that by such conduct the Respondent violated Section 8(a)(1) and (3) of the Act 63Prior to receiving assignments, the 10 employees selected foremployment at the Grove City plant were requiredto sign a "waiver "a Cf Druwhit Metal ProductsCompany153NLRB346Palestine Telephone Company154 NLRB 13254N L R B v ErieResistorCorp373 U S 2215 The Respondent a conduct in relationto these 10employees was in the same legalposture as its cancellationof thepromised transfer at Hillsboro to employeeKathleenLewis which theTrial Examiner found to be a violationof Sectl6h 8(a) (3) of the Act ROBERTSHAW CONTROLS COMPANY107The "waiver," about which the Union was not consulted, requestedthat the employee be laid off priorto less senioremployeesatHills-boro and waived any and all seniority rights granted under the Hillsboro contract for purposes of such layoff The Trial Examiner foundthat the purpose of the waiver was to protect the Respondent fromthe possibility of union charges that the Respondentwas making layoffs in a mannerviolative of the contractHe further found that thewaiver related to conditions of employment at Grove City and notatHillsboro and that Respondent had no obligation to bargain inthis respect with the Hillsboro representativeHe therefore recom-mended dismissal of the complaint's allegation that this conduct constituted a violation of Section 8(a) (1) and (5) of the ActWe do not agree with the Trial Examiner that the waiver signedby the 10 employees related only to conditions of employment at theGrove City plant Seniority rights at the Hillsboroplant were, ofcourse, acondition of employment by -virtue of a contract which hadbeen negotiated between the Respondent and the Union The waiversrelated specifically to the seniority rightsof the employees underthat contract These rights were as much a subject ofnegotiationswith the employees' collective bargaining agent at the timeRespondent sought waivers of such rights as they had been at the time ofthe negotiations for the collective bargaining contract the previousyearAccordingly, we find that Respondent, by failing to consult withthe Union and by dellmg directly with Hillsboro employeesconcernmg waivers of seniority rights under the Hillsboro contract, violatedSection 8(a) (1) and (5) of the Act a4In his Decision the Trial Examiner found that the Respondentviolated Section 8(a) (5) of the Act by refusing to supply GrievanceChairlady Wright with the forms it was requiring laid off employeesto sign in order to return to work It is not clear from hisDecisionwhether the Trial Examiner had reference to the refusalto bargainv ith Chairlady Wright on May 26, 1965, is set forth in paragraph10(b) and (c) of the amended complaint, or to the refusal to bargainas to the recall of employees on August 18, 1965,as specified in para-graph 10(d) of the amended complaint In any event, as we showbelow, the Respondent violated Section 8 (a) (5) on bothoccasionsAs we have discussed above, the Respondent required these employces scheduled for transfer to the Grove City plantto sign waivers oftheirseniority rights it the Hillsboro plant Thereafter, this requirement was brought to the attention of Barbara Wright, chairlady ofthe Union's grievance committee She called the unionrepresentativeE Smith a Van & Transport Company Inc126NLRB 1059 1061Cooke & Jones Inc146 NLRB 1664 1675 enfd 339 F 2d 580(C A 1)Wonder State Manufacturing Company151 NLRB 904 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDand was told that she should obtain a copy of the waiver She contacted Personnel Director Clark on gay 26 and requested a copy ofthe waiver Clark told her that the waiver did not concern the Uniongnd that "it's none of your business "As we have pointed out, the waiver concerned the seniority rightsof the Hillsboro employees and as such was a bargamable matterThe requested information was therefore relevant to the Union's performance of its obligations as statutory representative of theRespondent's employees Nor need the Union follow the contractualgrievance procedure in order to obtain such information, as suggestedby the Respondent, for it is only by the obtaining of such informationthat the Union can determine whether the filing of a grievance wouldbe justified 7 We therefore find that the Respondent's refusal to supply the requested information was violative of Section 8(a) (1) and(5) of the ActIn August 1965, the Respondent began the expansion of the assembly operations which remained at Hillsboro Among the employeeshired were employees who had been laid off when the fabricatingoperation was transferred to Grove City Before the laid off employees werepermitted to work, they were required to sign a "request"that they be recalled on a temporary transfer basis Under the-collective bargaining contract, an employee transferred "at the Coinpany's direction" would be paid at either the pay he was receiving onhis old job or the pay on the new job, whichever was higher Whenthetransfer was at the employee's "request," however, the employeewas to receive the lower of the two ratesOn August 18, 1965, at a grievance committee meeting, CecilHampton, the Union's business representative, asked Clark to negotiatewith respect to the procedure to be used in the recall of thelaid off employees Clark refused, stating that the procedure wasalready covered in the contract Hampton replied that the relocationof part of the plant was a special situation not covered by the contractClark categorically refused to negotiateThe recall of laid off employees is, of course, a bargainable matterIt is also obvious that the provisions of the contract pertaining to thetransfer of employees were not drawn to cover mass layoffs resultingfrom the relocation of a substantial portion of the plant's operationThe Respondent was, therefore, under a duty to bargain with respectto the recall procedure, and its refusal to do so was violative of Sec-tion 8(a) (5) and (1) of the Act7 Goodyear 4erospaee Corporation157 NLRB 498Curtiss Wright Corporation145NLRB 152 enfd847 F 2d 61 (C A 3) ROBERTSHAWCONTROLS COMPANYTHE REMEDY109Having found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom, andfrom like or related conduct, and that it take certain affirmative actionto effectuate the policies of the ActHaving found, contrary to the Trial Examiner, that theRespond-ent violated Section 8(a) (3) and (1) of the Act, by refusing to hireAnna Baldridge, Richard Cartwright, Charles Countryman, CliffordFryman, Cordell Hull, Genevieve Jeffries, Lowell Morgan, NelliePrice, Bessie Shaw, and Wendell Thompson,because of their unionaffiliation,we will orderthat theybe given employment at theRespondent's Grove City plant and that they be made whole for thelosses suffered by them as a result of the Respondent's discriminatoryactionBackpay is to be computed and paid inaccordancewith theformula set forth in FW Woolworth Company,90 NLRB 289,together with interest thereon at the rate of 6 percent per annum, asset forth in 1828Plumbing & Heatvng Co,138 NLRB 716Apart from the foregoing we shall otherwise adopt thesection setforth in the TrialExaminer'sDecisionentitled "The Remedy "CONCLUSIONS OF LAW1The Respondent is an employer within the meaning of Section2(2) of the Act2The Union is a labor organization within the meaning of Sec-tion 2(5) of the Act3All production and maintenance employees,including truck-drivers, employed at the Respondent's plant at Hillsboro, Ohio, butexcluding timekeepers,laboratory technicians,office clerical employ-ees, and all guards, professional employees,and supervisors as definedin the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Section 9 (b) of the Act4 International Union, United Automobile, Aerospace and Agri-cultural ImplementWorkers of America, UAW AFL CIO, is andhas at all times material to this case been the exclusive representativeof all employees in the aforesaid unit for the purposes of collectivebargaining within themeaning ofSection 9 (b) of the Act5By bargaining with the 10 individual employees and requiringthem to sign waivers of their seniority rights at the Hillsboro plantwithout prior consultation with their statutory bargaining representative in the aforesaid unit, the Respondent has engaged in and isengaging in unfair labor practiceswithin themeaning of Section8 (a) (5) of the Act 110DECISIONSOF NATIONALLABOR RELATIONS BOARD6By refusingto give the Union a copy ofthe waiver it requiredHillsboro employees scheduled for transfer to the GroveCity plantto sign,the Respondent has engaged in and is engaging in an unfairlabor practicewithinthe me' wing of Section 8(a) (5) of the Act7By refusing to bargain in August 1965 with the statutory bargaining representative regarding the transfer of employees at theHillsboro plant, the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning ofSection 8(a) (5) of the Act8By refusing to hire Anna Baldridge,Richard Cartwright,Charles Countryman,Clifford Fryman,Cordell Hull,Genevieve Jeffries,LowellMorgan,NelliePrice,BessieShaw,andWendellThompson at itsGrove Cityplant because of the Union's filing of apetition with the Board,the Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a) (3)of the Act9By asserting that employees had lost employment opportunitiesbecause of their union membership of activities,the Respondent hasengaged in andis engagingin unfan labor practiceswithinthe meaning of Section 8 (a) (1) of the Act10By refusing to employ Kathleen Lewis on May 25, 1965, andBeulah Wilson on September 14, 1965,the Respondent has engagedin and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act11By the foregoing conduct,the Respondent has interfered with,restrained,and coerced employees in their rights guaranteed in Section 7 of the Act, and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a) (1) of theAct12The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe ActORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended,the National Labor Relations Board hereby orders thattheRespondent,Robertshaw Controls Company, Acro Division,Hillsboro,Ohio, its officers,agents,successors,and assigns, shall1Cease and desist from(a)Refusing to bargain collectively with International Union,United Automobile,Aerospace and Agricultural Implement Workc,rs of America,UAW-AFL-CIO, as the exclusive representative ofall employees in the appropriate unit, with respect to rates of pay,wages, hours of employment,and other conditions of employment(b)Discouraging membership in the aforesaid Union, or any otherlabor organization of its employees, by discriminatorily refusing to ROBERTSHAWCONTROLS COMPANY111employ, or in any other manner discrimintitmg against, any employeein regard to hire, tenure, or any term or condition of employment(c)Asserting that employees have lost employment opportunitiesbecause of their union memberships or activities(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of the rights guaranteed in Section 7 ofthe Act2Ttke the following 'ifirmative action which we find will effectuate the policies of the Act(a)Upon request, bargain collectively with International Union,United Automobile, Aerospace and Agricultural Implement Workersof America, UAW-AFL-CIO, as the exclusive representative of allemployees in the above described appropriate unit(b)Offer to Anna Baldridge, Richard Cartwright, Charles Countyman, Clifford Fryman, Cordell Hull, Genevieve Jeffries, LowellMorgan, Nellie Price, Bessie Shaw, and Wendell Thompson, employment at the Grove City plant at a wage scale and with the sameseniority and other rights as if they had been hired at the Grove Cityplant after they made application for employment, and make each ofthem whole as provided for in "The Remedy" section of thisDecision(c)Offer Kathleen Lewis and Beulah Wilson immediate and fullreinstatement to the positions they would have had but for the Respondent's unlawful discrimination igamst them, without prejudice totheir seniority or other rights and privileges previously enjoyed, andmake them whole for any loss of pay they may have suffered by reasonof the discrimination against them in the manner set out under "TheRemedy" section of the Trial Examiner's Decision(d)Notify the above named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon application in accordance with the Selective Service Actand the Universal Military Training and Service Act, as amended,after discharge from the Armed Forces(e)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records and otherdata necessary to give effect to the backpay requirement.(f)Post at its plant in Hillsboro, Ohio, copies of the attachednotice marked "Appendix " 8 Copies of said notice, to be furnishedby the Regional Director for Region 9, after being duly signed by theCompany's representative, shall be posted by the Company immediately upon receipt thereof, and be maintained by it for 60 consecutive days thereafter, in conspicuous places, including all places wheres In the event that this Order is enforced by a decree of a United States Court of Appealsthere shall be substituted for the words a Decision and Order the words a Decree ofthe United States Court of Appeals Enforcing an Order 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotices to employees are customarily posted in their respective plantsReasonable steps shall be taken by the Company to insure that saidnotices are not altered, defaced, or covered by any other material(g)Notify the Regional Director, in writing, within 10 days fromthe date of this Order, what steps have been taken to complyherewithIT IS FURTHER ORDERED that the complaint be dismissed insofar asit alleges violations of Section 8(a) (5) and (1) not found hereinAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify you thatWie will,NOT refuse to bargain collectively with InternationalUnion, United Automobile,Aerospace and Agricultural Imple-ment Workers of America,UAW-AFL-CIO, as the exclusivebargaining representative of all employees in the appropriatebargaining unit described belowWE WILL NOT discourage membership by any of our employeesin InternationalUnion,UnitedAutomobile,Aerospace andAgricultural Implement Workers of America,UAW-AFL-CIO,or in any other labor organization,by refusing to employ orotherwise discriminating against employees in regard to theirhire or tenure of employment or any other term or condition ofemploymentWE WILL NOT state that work opportunties have been lostbecause of employees' interest in or affiliation with the above-named Union or any other unionWE WILL NOT in any other manner interfere 'with,restrain, orcoerce our employees in the exercise of their rights to self-organization, to form, loin, or assist any labor organization, tobargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection,or to refrainfrom any or all such activityWE wmL, upon request, bargain collectively with said Unionas the exclusive representative of all employees in the bargainingunit described The bargaining unit isAll production and maintenance employees employed at ourHillsboro,Ohio, plant, including truckdrivers,but excludingtimekeepers,laboratory technicians,office clerical employees,and supervisors as defined in the Act ROBERTSHAW CONTROLS COMPANY113WE WILL offer to the following employees employment at theGrove City plant at awage scaleand with thesameseniority andother rights as if they had been hired at the Grove City plantafter they made application for employment, and make themwhole for any loss of paysuffered asa result ofthe discrimination against themAnna BaldridgeGenevieve JeffriesRichard CartwrightLowell MorganCharles CountrymanNellie PriceClifford FrymanBessie ShawCordell HullWendell ThompsonWE WILL offer Kathleen Lewis and Beulah Wilson immediateand full reinstatement to positions they would have had but forthe Respondent's unlawful discrimination, without prejudice totheir seniority or other rights and privileges previously enjoyed,and WE WILL make them whole for any loss of pay they may havesuffered as a result of the discrimination against them, in themanner described in the Trail Examiner's DecisionWE WILL notify the above named employees, if presently serving in the Armed Forces of the United States of their rightto employment upon application in tecordance with the SelectiveService Act and the Universal Military Training and ServiceAct, as amended, after their discharge from the Armed ForcesAll our employees sire free to become or i emviln, or to refrainfrom becoming or remaining, members of the aboi e named Union orany other unionROBERTSHAW CONTROLS COMPANY, ACRD DIVISION,EmployerDated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother materialIf employees have any question concerning this notice or compliance with its provisions, they may communicate directly with theBoard's Regional Office, Room 2023, Federal Building, 550 MainStreet, Cincinnati, Ohio 45202, Telephone 684-3627TRIAL EXAMINERS DECISION AND RECOMMENDATIONON MOTIONSTATEMENT OF THE CASEA hearing in the above entitled proceedings was held before Trial ExaminerThomas A Ricci at Hillsboro Ohio on October 13, 14 15 25,and 26 1965264-188-67-vol 161-9 114DECISIONS'OF- NATIONALLABOR RELATIONS BOARDEvidence was received with respect to a complaint issued by the General Counselon July 30, 1965, against Robertshaw Controls Company, Acro Division, hereincalled the Respondent, the Company, or the Employer (Case 9-CA-3606). Testi-mony-was also received concerning a question raised by a unit amendment petitionfiled by International Union, United .Automobile, Aerospace and AgriculturalImplement Workers of America, UAW-AFL-CIO, herein called the Union, theUAW, or the Petitioner (Case 9-AC-1). The issues litigated pursuant to thecomplaint case are whether the Respondent violated Section 8(a)(3) and (5) ofthe Act. The question investigated pursuant to the AC petition is whether certainemployees working in a new plant recently established by the Respondent inGrove City, Ohio, should appropriately be deemed included in the bargaining unitfor which the Union was certified by the Board on October 31,, 1962, expresslylimited to the Respondent's Hillsboro plant. All parties, the General Counsel, theCompany, and the Union participated in the hearing. Biiefs were filed by allthree of the parties.'Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Respondent, a Delaware corporation, is engaged in the manufacture ofprecision electrical switches and relays at itsmanufacturing plants located atHillsboro and Grove City, Ohio. During, the past year, a representative period,ithad a direct outflow of goods and products valued in excess of $50,000 whichwas shipped directly from its plants to points outside the State of Ohio I findthat the Employer is engaged in commerce within the meaning of the Act 'andthat it will effectuate the policies of the Act to exercise jurisdiction herein.If.THE LABOR ORGANIZATION INVOLVEDInternational Union, United Automobile, Aerospace and Agricultural ImplementWorkers of America, UAW-AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Basic factsThis entire case-complaint and motion to amend an outstanding Board certi-fication-stems directly from a change in production methods long planned by theCompany, definitively programed by February of 1965, and put in effect onaboutMay 1. For some years the Company manufactured and assembled itsproducts-electrical switches and relays-in the Hillsboro plant; here there werefabricationmachines, such as drill presses, turret lathes, etc., and a number ofassembly lines. On petition of the UAW the Board conducted an election amongthe hourly rated production and maintenance employees of Hillsboro in 1962 andcertified this Union as their exclusive bargaining agent later the same year. Theparties bargained and signed a contract on July 13, 1964, its recognition clauseconsistent with the appropriate unit description which had governed the election.Early in 1965, the Company completed erection of a new building at Grove City,Ohio, a suburb of Columbus, the installation about 65 miles from Hillsboro. Intothis structure the Company moved certain operations which had long been per-formed in a Main Street location in Columbus, subsequently abandoned, theseincluded executive, marketing, office, engineering, and product development facili-ties.The Respondent also moved to Grove City all the fabrication-or parts pro-duction as distinguished from assembly work-which had been going on in Hills-boro. It transferred virtually all of the presses and other fabrication equipment'The petition in Case 9-AC-1 was originally filed with the Regional Director forRegion 9 on May 10, 1965, in accordance with the Board's Rules and Regulations. Uponinvestigation the Regional Director found no merit in the Union's request for amendmentof its outstanding certification. The Union appealed this determination to the Board, which,on September 1, 1965, granted the request for review and directed a hearing on the peti-tion. In its order the'Board stated that such hearing "may be consolidated with any hear-ing oncomplaintissued inCase No. 9-CA-3606." Pursuant to that order the Regional Direc-tor on September 8 consolidated the two proceedings for a single hearing. ROBERTSHAWCONTROLS COMPANY115from the old to the new plant about 20 large units and added a few others Inconsequence a great many jobs were abolished at Hillsboro and by the middle ofMay over 100 employees had been laid offSeveral months before the actual changeover and at the request of the Unioncompany representatives met with union officials in several sessions to discuss themechanics of the imminent selectivedischarge of so large a number ofworkersBoth parties were aware that absent some new arrangement the terms of theexisting contract would have to be applied with the result that a number ofpersons holding long company seniority would lose their jobs while others morerecently hired would remain the contract explicitly established only departmentalor job classification seniority for the purpose of economic layoff or for recallFor reasons sufficient to themselves the representatives of the Union and of theCompany tentively agreed upon a reduction in force formula at variance from thecontractone which would favor older employees and prejudice certain newerones In the end there was no agreement on how to alter the contract a provisionalsuggestion even submitted to a vote ata union meeting andrejectedWhen itcame time to release people the Respondent acted strictly inkeepingwith thecontract both as to the timing and with respect to individualselectionWhile this was going on the Company invited all its Hillsboro personnel to visitthe new plant and apply for jobs there if they wishedMany went to Grove Cityand about 31 filed written requests for employment by the end of April The Company selected some apparently those deemed more skilled or otherwise moredesirableand even told seven or eight before the 1st of May the precise datewhen they should report for duty at the new locationItwas at this point-on April 28 to be exact-that the UAW took its firststep aimed at bringing the fabrication activities at the Grove City plant withinboth the scope of its 1962 Hillsboro certification and the coverage of its currentcollective bargaining agreement 2 The Companys immediate reaction wasto deferthe hiring at Grove City of any employees from the Hillsboro plantitdisagreedwith the Union s contention that the certification and the contract followed thefabrication operations in the circumstances of this case and it chose to await theoutcome of whatever proceedings there might be via the Board before hiring atthe new plant in a manner that might later retroactively constitute a violation ofcontractual obligations Instructions already given to the several employees tostartwork at Grove City were canceled and instead they were laid off pursuantto the Hillsboro contract in the course of the economic reduction in forceB The issues presentedFor reasons that will appear below this case cannot be reported or discussed inthe literal wording of the complaint The critical allegations of wrongdoing conflict both with one another and with the unfair labor practice conclusions requestedby the General Counsel in his brief Moreover although there is no real disputeas to the truly significant facts which gave rise to the entire proceeding the coinplaint is cast in a mold at variance with the format of events The resultant confusion is perhaps explained by the unprecedented consolidation of a complaint casewith what is essentially an appropriate unit investigation-the petition to amendthe certification If the questionsin issue areto be logically comprehensible theymust be stated clearly and only in terms of what thiscase isreally aboutThe principal allegation of the complaint is that when the Respondent departedfrom its announced decision to hire certain Hillsboro employees at Grove City inconsequence of the Union s attempt to have the new fabrication operations declaredan integral part of the bargaining unit represented by the Union it illegally discnminated against them because of their union activities and thereby violatedSection 8(a)(3) of the Act Simply stated the theory is that the Union had aright to bring its contention to the Board that this was literally`unionactivityon behalf of those employees and that the Respondents purpose in refusing tohire them while they were engaged in this pursuit was to discourage concertedunion activities as defined in Section 7 of the statute2 By letter dated April 28 the Union mailed to the Regional Director of Region 9 inCincinnati a document entitledMotion to Amend CertificationA copyof this letterwith enclosurewas also sentto theCompany on that day The Regional Director thenadvised the Union of the revised Rules and Regulations of the Board whereby such mattersare treatedby way ofpetition and forwarded such a form document for execution TheUnion thereafter formallyfiled the petition in Case 9-AC-1 on May 10 116DECISIONSOF NATIONALLABOR RELATIONS BOARDIn defense the Respondent answers that it had an equal right to insist that thenew plant stood apart from the Hillsboro certification or contract that it couldonly hire the selected employees from Hillsboro on the basis it had establishedif the terms of the contract did not control conditions of employment at GroveCity and that therefore the Unions separateinsistencethat the two operationswere virtually one and the same cast such a cloud on the program of hiringthat the Company was carrying out as to justify maintenance of the status quountil the regular procedures of the Board could determine the basic dispute Itdenies any intention to discourage union membership or activity The assertionthat employees were denied work at GroveCity at thattime because of themotion or petition to amend the certification is conceded by the CompanyA second allegation of the complaint is that when recalling some of the laidoff fabrication department employees-to fill the growing need of the expandingassembly operation in Hillsboro-theRespondent refused to discuss the termsof their rehire with union agents and thereby refused to bargain in violation ofSection 8(a)(5) of the Act To this charge the Company responds with the assertion that all it did was recall employees-for whatever periods they wereneeded-again in strict accordance with the transfer and recall provisions of the contractitalso denies having refused to discuss these matters with union agents uponrequestA final charge-added to the complaint by amendment at the start of the hearing-is that the Company discriminated against two employees in denying them jobsat the Hillsboro plant.C CaveatComplaint Proceeding-Representation CaseThe joinder of these two proceedings-complaint against the Company andmotion to amend certification by the Union-into a consolidated hearing requiresclarification at the outset of the relationship or absence of a relationship betweenthe two Indeed clear understanding of the unfair labor practice issues requiresthat certain pervasive and basic facts be stated unequivocally lest the very proximity of the two proceedings lead to errorThere isno claim or evidence that the decision to move the fabrication operations to Grove City rested on any consideration other than purely economic factorsInstead the record shows affirmatively that the change was made to satisfythe need for more electric power a greater and perhaps more skilled labor supplyincreased physical accommodations for expected growth in the volume of businessand improved centralized efficiency generally There is likewise no contention thatthe Respondent failed in any statutory duty to discuss this move-which eliminatedthe jobs of so large a segment of the unit employees-with their bargaining agentat Hillsboro 3 To the contrary when the Unionwantedto talk aboutitmanagementnot only explained what was in the offing but came forth with positive proposalsrespecting the manner in which the layoff might be put in effect fairly Thesematters were discussed at length and absent agreement on how to arrange thingsto everyone s satisfaction the Company faithfully adhered to the terms of thecontract in effectMore important the Company was under no obligation either with respect tothe UAW'srepresentative on contract rights or under the statute to prefer or tohire at all the Hillsboro employees So far as this complaint is concerned the GroveCity plant is simply another operation of the Company having no relationshipwhatever with HillsboroHad the Company never invited these persons to visitthe new location and to file job applications if they wished or having receivedapplicationshad it rejected them all summarily as undesirable there there couldhave been no suggestion of wrongdoing under the General Counsels theory ofthe unfair labor practice caseAll refusal to bargain allegations of the complaintare tied to its appropriate unit description limited to the Hillsboro plantParagraph 8 of the complaint describes the unit underlying the allegation ofSection 8(a)(5) violations as all production and maintenance employees includingtruckdrivers employed at Respondents Hillsboro Ohio plant but excluding8From the transcriptT&IAL EzAMINSH Is there any allegation that they-the move of part of this plantto Columbus was a violation of the Act without prior consultation with the Union 9Mr LoosoON No ROBERT-BHAW CONTROLS COMPANY117Paragraph 10(a) then readsRespondent has refusedto bargain collectively in good faith with the Charging Partyby unilaterallynegotiatingdirectly with its employees in the unit described in Paragraph 8 aboveconcerninghire at Respondent's Grove City Ohio plant[Emphasis supplied IRead together these pleadings presuppose the Respondents statutory duty todeal with the UAW before hiring Hillsboro employees at Grove City a propositionprecluded by both paragraph 8 and by the fact the Unions outstanding certificationas of this moment is strictly limited to terms and conditions of employment atHillsboroThis is a necessarycaveatfor some of the contentions to be consideredbelowAs thehearing progressed evidence was received essentially from the Unionintended to show that Grove City fabrication is really half of the old Hillsboroplant moved over a bit as it were And of course if this,is true it would follownecessarily and immediately that the collective bargaining agreement also appliedto the Grove City production jobs to state this proposition is also to say that theCompany was therefore required to transfer all the Hillsboro employees to GroveCity before hiring anyone in their place and to pay them in accordance with theUAW contract wage scale Had the hearings not been a consolidated one-withevidence taken simultaneously upon the petition in Case 9-AC-1 the Union wouldhave been precluded from introducing this evidence for such extension of thebargaining unit spelled out in the complaint conflicts directly with its basic allegations and the Union-as a charging party-may not expand the scope of the unfairlabor practices alleged without approval of the General Counsel It was only asPetitioner in Case 9-AC-1 that it properly advanced this evidenceThe request to amend the certification may or may not have merit that questionmust necessarily be decided hereafter If the Union should prevail that determination can have no retroactive affect upon the strength or weakness of the record insupport of the complaint As the case stands consideration of the charges of wrongdoing by the Company must proceed on the assumption that the motion to amendis invalid as the Regional Director found before the matter was appealed to theBoard It is his complaint and he issued it before the Board ruled on the Union sappeal in the AC caseAlthough the Company is charged with having refused Hillsboro personnelemployment at the new plant an essential allegation of the complaint against it isthat it had promised to do so and reneged The Respondent stands therefore virtually in the same posture as any employer charged with denying a job applicantbecause he is prounion or not a member in good standing or represented by alabor organization seeking to vindicate a legal position by resort to the Board sprocessD Alleged group violation of Section 8(a) (3)The Respondent admits that it promised work at Grove City to six employeesnamed in the complaint and then refused to employ them because of the filing ofthe unit amendment petitionThese are Cliff Fryman Bessie ShawWendellThompson Cordell Hull Charles Countryman and Lowell Morgan Richard Cartright testified without contradiction he was told by Bunce general manager toreport at Grove City in mid May but the instructions were then countermandedby Bunce himself I credit Cartright In addition three other employees-PuceJeffries and Baldndge-also testifiedtheyfiled applications but none of these saidwhat had become of the request or that they had been selected for the new plantThere is indirect testimony about their speaking to management representativesafter the events in complaint about not going to Grove City and being told generally about the Company s reaction to what the Union was attempting to do Forpurposes of this Decision there is no need to resolve definitely whether they toowere in fact promised jobs were it necessary I would find on the total record thatthey wereAll seven of these employees were laid off during approximately the followingmonth as their respective jobs were transferred to the new plant As stated aboveand as appears clearly from the record of hearing it is the failure of the Company to permit them to start work at Grove City on the very days each had beentold to gothere thatconstitutes the alleged illegal discrimination in employmentIn contrast the complaint literally charges that the Company discharged thesepersons during specific days in May or June because of activities of the chargmg partyThis is imprecise pleading for the layoff had nothing to do with othereventsmoreover the jobs promised for earlier dates but never given in Grove City 118DECISIONSOF NATIONAL LABOR RELATIONS BOARDcarried higher wage rates,so that thediscrimination in fact occurred the momentthat workwas deniedthem,regardlessof whatever may have thereafterhappened,in Hillsboro.The real issue presented is whetheron the entirerecord it must be said that therefusal at that moment to bring these employees to Grove City was an unfair laborpractice.The question is somewhat obscured by the fact that on the very day itfirst attempted to extend its certification, and contract, to Grove City, the Unionalso filed a direct unfair labor practice charge against the Company. For some-time, Clark,personneldirector of the Respondent, and Fryman, chairman of thegrievance committee, had disputed Fryman's desire to handle grievancesin groups,rather than singly, the personnel director preferring to treat each separately. Fry-man felt the arrangement, although consistent with the contract, infringed toogreatly upon his time and cast an undue burden upon the Union. The variouspending grievanceswhich gaverise to this disagreementhad nothing to do with thematter of moving fabrication to the new plant, and it does not appear that thetwo problems bore any relationship whateverWhen Hampton, UAW representa-tive,mailed his "notice for amendment of certification" to the Regional Directoron April 28, he includedin the sameenvelopea charge againstthe Company alleg-ing thatitsrefusalto process grievancesin groupsconstituted a refusal tobargainin violation of Section 8(a)(5) of the Act4 The envelope which Hampton thatsame day mailed to the Company therefore included not only a copy of his motionto amend, but also a carbon copy of the charge he filed. Clearly, therefore, whenon April 30 the Respondent first learned of the Union's desire to extend certifica-tionand contract to Grove City,italsobecame aware for the first time of thisunfair laborpractice charge.The fact of the Respondent having at that critical moment learned of both thecharge and motion to amend, became the predicate for the complaint allegation thatthe employees were that very day denied employment at the new plant "because theCharging Party has filed a Petition for Amendment of Certification and/or unfairlabor practice charges involving the Respondent." During the hearing the GeneralCounsel merged these two facts-motion to amend and charge-as the motivatingcause for the Respondent's change of heart that day. In support he also relies uponthe testimony of several witnesses that when company agents told them not to reportas previously directed they spoke of "charges,' having been filed. If in fact theRespondent refused to employ people at the Grove City plant literally because theUnion had filed unfair labor practice charges, a somewhat different question wouldbe presented, for concern by an employer arising from an attempt to expand a bar-gainingunit without an election is different in kind from resentment based uponemployee resort to the Board's process to vindicate their statutory rights.The General Counsel's brief is strangely silent on this entire subject of theUnion's petition to amend certification. Despite the occasional references to theword "charge" or "charges," placed in the mouths of supervisors by a few of theemployee witnesses, the record makes clear above all that what all of the actors tothe events had in mind was this question of whether the Union had a right to con-cern itself with how the Company wished to "transfer" Hillsboro people to the newplant.With the complaint specifically saying the Respondent refused to hire peoplethere "because" of the petition, and thereby violated the statute, and the recordmaking it clear this matter was uppermost in the minds of both employees andmanagement, the General Counsel's utter silence on the entire subject gives hisbrief an eerie quality, as though it were detached from reality. Possibly the GeneralCounsel has abandoned the allegation of wrongdoing on this ground, and now shunsthe thought an employer may not defer hiring in circumstances such as these. Whencounsel for the Respondent, in a pretrial motion for particulars, asked to be toldwhether the asserted wrongdoings stemmed from reaction over the unfair laborpractice charge or over the motion to amend, the General Counsel in his responserefused to explicate. In any event, the allegation appears in the complaint, therecord shows this to be the essential question presented, and it must therefore bedealt with here.A fair reading of the record testimony in its entirety requires a finding that theRespondent's reason for deferring the hire of Hillsboro employees at the new plantwas because of the motion to amend certification, and not a response to the charge*After Investigation the Regional Director refused to issue complaint based on thatcharge (Case 9-CA-3561), on the ground that it was without merit. On appeal by theUnion to the General Counsel in Washington, the Regional Director's decision wassustained. ROBERTSHAW CONTROLS COMPANY119simultaneously filed The testimony of the employees as to what they were told atthe time is vague and inconsistent in general it is more in keeping with the defenseassertion than with the Governments contention pinpointed to the filing of thecharge Three employee witnesses said that when told not to report atGrove Citythe word charge or chargeswere used According to ThompsonHe [Clark]said that some charges had been filed against the CompanyCartnght testified thatwhen the orders were changed Bunce saidthe Union has filed charges againstthe Companyunder the circumstances I have no alternative but to refuseyou employment at Grove CityCartright changed to assembly work at Hillsboroafter the mass layoff but at reduced rates and complained to Bunce who told himyou got lust exactly what you asked for when the charges were filed againstthe CompanyAnd when Jeffries asked why she was not going to Grove City shewas toldbecause the Union had filed chargesbut she could not recallwhichsupervisor had said thisOther witnesses quoted management but without reference to charges Baldridgewho was with Jeffries in the incident which Jeffries spoke about at the hearing testilied that it was either Bunce or Bogengnef who told them there would be a delayand that the reason one of them gave was only you can blame your unionCordellHull testified simply that his foreman Hilterbran told him the changed instructionshad something to do with the UnionSimilarlyemployee Lewis as awitnessbecause of the unionAccording to Bessie Shaw the personnel managertold hertheUnion had throwed a monkey wrench in the works and hecouldn t do it right now is his exact wordshe assured us everybody would besettled in a little while and I would still go to Grove CityAnd Thompson alsorecalled his foreman saying he would be hired at Grove City if they got this messstraightened outBut all of this language about the Union throwing a monkey wrench into thefluid situationand about matters relating to hiring atGrove Cityrequiringstraightening outmakes sense only in terms of the attempt to extend the Hillsboro contract to Grove City if all that the company representatives had in mindwas how to process grievances-singly or in groups-these are hardly the wordsthat would be used In fact on this entire business of bringing employees from theold to the new plant the Company dealt with each as an individual taking pains toexclude the UAW as a factor to be considered at all It asked them to sign a certaindocument-resented by some-expressly to protect itself against the UnionTheGeneral Counsel even finds fault with the Respondents use of suchwaiverswhereby the Union was bypassed One employee Countryman recalled that whenoffered employment at the new plant the personnel manager told himhewasn t going to take the UAW to Grove City with hunThere can be no questionbut that this was the underlying concern which motivated the Company throughoutthese eventsThe testimony of Fryman the chairman of the grievance committee and the mostarticulate of the General Counsels witnesses is the most revealing of all He startedby saying that when Personnel Director Clark called him to the office to cancel theorder to report to the new plant Clark said the Union throwed a monkey wrenchinto the whole workswe have got hit with labor chargesWhen Frymanreplied he did not understand Clark explained still according to Frymanhesaidbear with us for a while and he said when this thing gets worked out hesaid we will get all of the employees up therehe said all I got to doisgetonthisphone and call up Cecil Hampton[UAW International Representative]andgivehim that damned plant and let him represent the employees at the newplantand he said he will be happy he will drop the charges but he said up untilthat happens he said which we are not going to do anything unless those chargesare lifted I cannot touchyou witha 10 foot pole[Emphasis supplied ]Clark denied having spoken of charges to the employees and asserted he referredonly to the petitionHe testified that to three of them-Fryman Shaw and LesterThompson-he spoke as follows I told them that a petition had been filed whichcast a cloud over their employment at the Columbus plant at the present time however for them not to panic that we merely had to find out what our legal positionwasWe didn t know what was going on at this present time and that he would getback with them not to get upsetBunce did not refer to these conversations in histestimony and only one foreman Hilterbran was called he said he told the employees only not to go to Grove CityIn the light of the total testimony of the various employees and of the inherentprobabilities of the moment in the total circumstances I credit the testimony ofClark supportedby Bogengrief s contemporaneous notes of telephone directions 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven to him at the time that he did not explain the Company s position as basedupon the charges but rather upon the attemptby the UAWto enforce its Hillsborocontract at the new plant I also credit Bogengrief the general manager who madethe decision that the employees were kept away from Grove City because of theunit amendment request In the inevitable confusion at the time it is possible someminor supervisors may have referred to the amendment motion as a chargebutit is clear on the record as a whole that the substance of the explanations given bymanagement was that the unexpected move by the Union to extend its representative authority to the new plant was what lay at the bottom of the Company s hesitancy to move any employees from one location to the other Not only did thecharge relating to grievance procedures involve an unrelated matter but otherevidence-showing clearly that the Respondents real interest was to treatthe GroveCity plant as an entity apart from Hillsboro-lends persuasion to the assertion ofBogengriefthat the charge was of no importance to him at that timeI find that the reason why the Respondent refused to put these employees to workatGrove Citywas the Union s motion to amend its certificate and that this is essentially what it told the workers This finding is not impaired by the fact that in subsequent discussions Clark may also have said he was fed up to here with the damnedunionor that Foreman Hilterbran told an employee when she said she was disgusted with the Union that she could resign by letterOn the record as a whole I also find that by refusing to employ these applicantsat its new plant until such time as the unit issue raised by the Union could beresolved by the Board the Respondent did not violate Section 8(a)(3) of the ActThe motion to amend certification filed at that moment placed the Company in animpossible position so far as the hiring of these particular employees was concernedThe tentative arrangement was to pay most of them at a higher hourlyrate consistent with the scale established for all employees in the Columbus areaMoreover they had been selected on the basis of individual skill and experiencewithout regard to their departmental seniority rights under the Hillsboro contractHad the Company not altered its plan of immediate employment for them at GroveCity-a decision now called illegal-its action under the view which the Union wasseeking via the Board to impose upon it would necessarily have constituted a directviolation of the collective bargaining agreementMore the hiring would also haveamounted to an illegal refusal to bargain in violation of Section 8(a)(5) of theAct for the agreement to put them to work had been reached unilaterally withthe employees and without prior consultation with their UnionInsistence that the Grove City plant be viewed as an unrelated operation wasnot an unreasonable contention by the Company Even assuming that on review theBoard should eventually rule that the two plants must be considered the samesingle plant unit encompassed within the 1962 certification the Regional Director'sinitial dismissal of the petition in Case9-AC-1lends a color of respectability tothe Respondents positioninApril of 1965The Respondents statement that theApril 28 moveby the UAWcast a cloud upon the planned hiring of selectedHillsboro personnelatGrove Cityis therefore not inaptThe General Counsels theory of the case rests upon too superficial an argumentThe filing of the motion was of course union activity in a literal sense if onlybecause the Union did it The Respondent refused to hire the employees becauseof this unionactivityErgoaccording to the General Counsel this was a disenmination in employment resulting from unionactivityand all of those casesshowing employer resolve to curb the union activity of employees support a findingof illegal purpose in this instance Such selective reasoning from the many pertinentfactors contained in the record cannot alone resolve an unfair labor practice case aThis statute is concerned with substance and not words the realities of industrialrelations can never be ignored a Not all activities by labor organizations involve5 Notwithstanding the studied effort in the General Counsel s brief to avoid all referenceto the UAW a amendment petition and to the expressed concern which it generated in bothunion and company representatives the General Counsel relies upon Board decisions dealing with denial of employment or threats of denial based upon union petitionsThis isan oblique suggestion that even if Personnel Manager Clark spoke of petition ratherthan charge the very use of the word-apart from any other consideration-demandsa finding of illegal restraint and coercion violative of Section 8(a) (1) of the Act But allof the precedents he cites dealt with petitions whereby employees sought to perfect selforganization and to win recognition of their union via a via their direct employer and notjudicial construction aimed at geographic expansion of a unit without benefit of electionChariton Pre88 Inc129NLRB 1352 ROBERTSHAWCONTROLS COMPANY121the statutory rights of employees to join or form a union or to engage in collectivebargaining the real purport of Section 7 of the Act The Respondent had as muchright to litigate before the Boardthe Union sattempt to expand the contract unitas the Union did to test its contrary view The net effect of the General Counsel'sargument,if this complaint were to prevail was to force the Respondent as ofApril 30 1965 to risk a damage suit for contract violation in the event later eventsshould prove it wrong on the merits of the Union s motion to amendNo less significant is the fact that the record is barren of any meaningful evidence of union animus in the company representatives Perhaps more importantthere is nothing to indicate the Respondent meant this action to discourage unionmembership in any shape or manner The very existence of a plausible and reasonable explanation precludes speculation that might be justified in a vacuumI shall recommend dismissal of these 8(a)(3) allegations of the complaintE Therefusal to bargainClarificationA further major confusion between the wording of the complaint and the substance of the hearing-both evidence and statements of position-on the one handand the contentions in the General Cousel s brief on the other requires clarificationbefore themeritsof the refusal to bargainallegationscan be understoodAsphrased the complaint which the General Counsel said was plain enough whenthe Respondent asked for further particulars recites three precise things the Cornpany did which are said to constitute violations of Section 8(a)(5) of the ActThese are (1) direct dealings with Hillsboro employees respecting their jobs atHillsboro and at Grove City (2) refusal to recognize Barbara Wright as grievancecommittee chairman and (3) refusing to discuss the transfer of employees fromthe old to the new plant with her All three of these matters arose when the Cornpany began to implement its hiring program for Grove City in mid April andlaterCharged generally with refusing to bargain with theUnionthe Respondentstarted at the outset of the hearing during cross-examination of a principalwitnessfor the Government to prove that it in fact did engagein extensive bargaining onthis very subject before the critical events It showed that there were three conferences between company and union representatives on February 2 and on March 23and 25 1965 initially at the Unions request to discuss the manner in which Hillsboro employees should be selected for layoff Both parties sought to avoid the strictseniority provisions of the existing contractwhich bound the employees withindepartmental or classification group seniority and ignored companywide length ofserviceAfter considerable discussion agreement was reached on this question-the sole subject of their talks-and both parties decided the matter must be votedon by the employees at a union meeting before it could be carried out The Cornpany prepared a written draft of the understanding and then told the union agentsthere could be no formal grievances processed in the manner of the existing contracton questions arising from application of the revised layoff formula It suggested instead informal consideration by the Company of individual complaintswith no arbitration to follow 7 The Company also altered some of the language topermit management greater independent discretion in evaluation of the skill element where pertinentIn a vote taken on April 7 at a union meeting the employees rejected the proposalsBy this time the scheduled move was very close in fact the toolroorn wasmoved to Grove City on about April 12 On the 8th the Union neverthelessrequested further meetings and the Company replied it was too late A furtherrequest for more bargaining brought a suggestion by the Company that the matterbe submitted to the employees as it stood (the Union was equivocal even at thehearing on whether the employees had ever voted on the proposal) Nothing further happened and the Respondent proceeded meticulously to carry out thereduction in force pursuant to the precise seniority provisions of the contract ineffect7Apparently the parties by that time were already bogged down by an accumulation ofother grievances for the record shows that from the execution of their contract in July1964 to March 1965 68 grievances were filed 42 reached step 3 and 19 went to arbitrationIt was this very great number of grievances which led to the unfair labor practice chargewhen the Company refused to consider them in groups 122DECISIONSOF NATIONALLABOR RELATIONS BOARDIn his brief the GeneralCounsel allegesthat theproposals altering seniorityarrangementswere in fact agreed uponbetweentheUnion and the Companythat the Respondent unilaterally introducedchanges into the final special agreementwhen it proposeda lesser grievanceprocedureand greater emphasis onskilland that later when it laid off employeesaccording to the old contract without again discussing the entire subject with the Unionitunilaterally parted fromsuch agreedupon special agreementall in violation of Section 8(a)(5) of theAct This is a totally novel theory of illegality so far as thecomplaint and thetrial of the case are concernedNot only was the Respondentnot put on noticethat such a charge would be made but indeed the record in its entiretybespeaksutter assurance by the General Counsel that no such argumentwas beingadvancedIn the circumstances I think the belated attempt to expand the substance of therefusal to bargain allegations of the complaint is improper and warrants no consideration whatsoeverWere I to consider the merits of this separateallegation appearingfor the firsttime in the General Counsels brief I would find it withoutmerit onthe recordas madeInsistence UponWaivers for Grove City EmploymentWhen the Respondent advised the several Hillsboro employees before April 28that they were to report at Grove City on a certain specificdateinMay each wasasked to sign a form slip as a requirement preliminaryto startingwork there Theform called a waiver by the employees at the hearing read as followsI hereby request that I be placed on laid off status prior toless senioremployees in my current Seniority Group on the date indicated belowI fully understlnd that if my request isgranted Itherefore waive any andall seniority rights or privileges granted under the terms of the current laboragreement at the Hillsboro Plant for the purpose of this lay offI further request that the Company not recall me fromlaid-off status tofuture work available at the HillsboroPlant inmy SeniorityGroupunlesssuch work as becomes available at a future date is forassignment on mycurrent job classification and labor grade within my Seniority Group for aperiod reasonably anticipated by the Company to exceed thirty (30) workingdaysA number of employees balked at signing although most of them did so Whenthey protested Clark told them according to their testimony which hedenied thatthe purpose was to protect the Companyagainst theUnionIt is a compellinginference from the record as a whole that this was inlargemeasureprecisely theRespondents purpose in obtaining thesesignaturesIn view of all the testimony ofall the witnesses I credit Fryman the ex grievance committee chairman whoquoted Clark as explaining the form thuslyHe [Clark] said we can t lay you off under the contract until everybody withless seniority than yourself is gone This is simply to protect the Companyfrom any labor charges that a union may make that you request a layoff andyou will be laid off and rehired at Grove CityHad the Company instructed the selected employees to leave Hillsboro one dayand report at Grove City the next its actions could well have been construed bythe Union as a selective layoff of Hillsboro employees out of seniority and therefore a violation of the contract there in effect The Unions insistenceat that verymoment that whatever the Company was doing did not comportwith its own senseof justice certainly warranted at least asuspicion in managementthat such accusationswould be leveled But if as the Company planneditshiring activities it wasthe employee who applied for the Grove City job there couldbe no such chargeWith these the undisputed facts the protection which the Company sought was notfreedom from the statutory duty to deal with a bargainingagent butrather fromannoyingdiscussionswhich in the light of the realities could not possibly havemeritThere was another reason implicit in thiswaiver strategyan attitude whichcould also reasonably be described as a protective purposeFrom the very beginnmg the Companywas determinedthat the jobs at the newplantshould not bedeemed part and parcel of the old bargaining unit it held to that position throughout and consistently adheres to it today Any steps proceduralor substantivepointing to separate identity and function of the two plants wouldtend to supportthis position in possible later litigationConversely even ostensible transfer of ROBERTSHAW CONTROLS COMPANY123employees from the old to the new location, or recognition of continued seniorityin job classificationatGrove City,would serve the interests of the Union in laterargument that the fabrication work or jobs never changed in terms of employees'conditions of employment.In that sense the Company definitely was preserving, ifnot protecting,itsposition vis-a-vis the Union.As it developed,and in view of the posture of the complaint case today, thewaiverand requestin question was not necessary at all.The Companywas not, inApril, laying off employeesatHillsboro;the reduction in force did not start untilMay. Whateverdepartmentalor jobclassification seniority these employees heldthere at themoment wasthereforeunrelated to their hireatGrove City. They hadbeen invited to apply for jobs there if they wished,they had done so by explicitwritten application, and therefore to have themrestate the personal request wassuperfluous and pointless.Unless, of course,itbe to show,by more cumulativeevidence, that employment at Grove City was comparableto any changeof job atthe will of an employee from one plantto another of any multiplantemployer. Atthis point it is importantonce again to stressthat theRespondent was under noobligation either to hirethese personsatGrove Cityor to transferthem there. TheGeneral Counselmade absolutelyclear, atthe hearing at least,that the Respondentwas under no obligationto discusswith the Charging Unionany aspect of thehiring of these, or of any otherapplicantsfor employment at Grove City. Theplainestpart of hisarguments during the trial isthat the Unionwas entitled to beconsultedregardingthe conditions of employment-hire or layoff-oftheHillsboroemployees,and only ofthese employees,and this means with respect to the jobsthey held there, but not concerning any jobs they sought or might obtain at GroveCity.Essentially, then, the matter of havingthe employees sign thiswaiverstatementrelated toconditionsof employment at Grove City and notto their tenure at Hills-boro, and as such wasnot a matterof concern to theirbargaining agent. However,there is animplied suggestion in theGeneral Counsel's argument,less veiled in thecontentions of the Charging Union, thatthis unilateral dealing with the Hillsboroemployees, sort of behind the Union's back asitwere, evidences an intent by theCompany deceitfully to prevent the Union fromgaining a foothold inthe GroveCity plant. There is notsufficientevidence to warrant suchan inference on thisrecord.Not onlyis there no directevidenceof such purpose,but theexplanationset out above affords a plausible and entirely proper reason. Moreover, the personalrequest technique pursued by the Respondent for smoothing the change of jobs forsome individuals also served another proper purpose, as the employees themselvesconceded.There are certainfringe benefits-such as insurance and vacation-whichall employees of the Company enjoyregardlessof how they may movefrom oneplant to another and whichare governedby companywideseniority as distinguishedfrom any retention right thesepersonsmay have had at Hillsboro. Had theyawaited layoff, as was predictablyplanned for them,and later goneto Grove Citylooking for work, they might have fallen in the categoryof new employees, andlost suchprivileges.By movingat their ownrequest asproposed by theRespondentthey avoided any breakin employment.Accordingly,Ifind nomerit in theallegationthat bythus dealingwith theemployees seeking employmentatGrove CitytheRespondent violated Section8(a)(5) of the Act.Refusal toRecognizethe Chairlady of theGrievance CommitteeAs theRespondent had planned,its volume of business increased after the open-ing of the new plant, and in late Mayand thereafter it began to add employeesto the assemblylineoperations in Hillsboro.Among othersitinvited certainemployees from amongthose machineoperators who hadbeen laid off.Again theywere askedto signa form statement before starting work; the form in this instancereadas follows:I hereby request that I be recalled from Layoffto existing work available inseniority group#1 on aTemporary transferbasis, and assigned to BaseRate of the job to whichassigned.I fully understandthat under the provisionsof the CollectiveBargainingAgreementI can only possess seniority privilegesin oneGroup at any one time, and thatno seniority privileges are attained inGroup #1 by this Temporary transfer, but that Iwill retainmy Seniorityprivilegesinmy present senioritygroupduringthe period of thisTemporarytransferand assignmentof work, or untilsuch time as my requested assign-mentwould becomean indefinite or permanent transfer. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe union contract,still in effect then,providedfor 1-yearrecall rights to thebenefit of the laid-off employees,but as suchrightswere restricted within thedepartmental,or group classification categories,it is clear the Respondent was notobligated to hire them in preference to strangersfor thenew jobs created in assem-bly as theycame into being.-Therewere,however,contract provisions governingthe transfer of employees among the departments or from one seniority group tothe others.The clauses distinguished between out-and-out transfer,inwhich casethe employeecarries his group senioritywith him, and temporarytransfers(limitedto 30 days), in which case,of course, he doesnot. The contractalso expresslydistinguishedbetween temporarytransfers"at the Company'sdirection,"and tem-porarytransfersat theemployees'request. In the former the employee was paidat his old rate,if it were higher; when transferred "at hisrequest,"however, hereceived the lower of the two rates.Here, the Company's purposein havingthe recalledemployees sign a formstatement is clear;with the employee unequivocallyconcedingthe return to work,or transfer, to have been at his request, as well as "on a temporarybasis," allpossibilityof misunderstandingor of resort to grievanceswas eliminated.And therecordshowsthat the practice of having laid-off employeessign such statementswhen recalled to temporaryassignmentsin other senioritygroups is an old one.Many suchstatements,dated before these events, were placed inevidence;copieswere sentto the grievancecommitteechairmanas a regular practice.By May 1965, Wright had replaced Fryman as chairman of the grievance com-mittee.She heard that the Company was'asking recalled employees to sign a state-ment and asked Clark to show her a copy of what he wasusing.According toWright, thepersonneldirector replied: "..itwas between the employee and theCompany. It had nothing to do with the Union.itwasn't contractual . . . it'snone of your business." At the hearing Clark admitted he refused to show the formto the grievance chairladyTwo of the ladies resented having to sign. Wilson and Lewis were called to workin August and signed for temporary work at their own request; they worked about12 days and were laid offagain.Recalled once again on September 14, as they satin Clark's office and refused to sign the same statement a second time, they askedthat the union steward be called in to join in the discussion Clark answered, "It'snone of theirbusiness.this is between you and I." As Clark recalled the inci-dents, his reply was: "... I indicated to her by that time that well, if she wantedto talk to her steward she could do it outside my office all day if she wanted to butthat I was simply offering her a job offer and if she didn't want it then that was upto her; that I didn't see any point in belaboring it any further."I find,as allegedin the complaint, that by refusing to show Grievance ChairladyWright the form he was requiring employees to sign before being permitted to work,and by refusing to permit the union steward to be present and discuss the Company'sdemand for such signatures, Clark, on behalf of the Respondent, violated Sec-tion8(a)(5) of the Act His direct dealings with the employees in these reassign-ments to work was literally a matter relating to their conditions of employment atHillsboro-the Union's exclusive prerogative-regardless of whether the recall ofemployees be characterized as transfer or rehire. It is a play on words when themanagerinvites employees to the plant because workmen are needed and then wantsthem to "request" jobs. And it appears that the rate of pay for Wilson and Lewis,and perhaps other "recalled applicants" (1), was directly affected by the devioustechnique. In the circumstances the situation was tailormade for appropriate func-tioning ofthe bargainingagent or itsrepresentative. And whatever related consider-ations may have explainedand even permittedthe Companyto require signed state-ments fromHillsboro applicants for employment at Grove City, no such justificationcan be advanced here based on the Union's contemporaneous contention involvingthe distant new plant.88When Beulah Wilson, one of the two women who wanted a union representative tospeak for them, refused to sign the statement demanded by Clark on September 14, she was,as the Respondent admits, denied employment for that reason. I find, as specifically allegedin the complaint, that by such discrimination in employment the Respondent violated Sec-tion 8(a) (3) of the Act with respect to her She was literally attempting to engage incollective bargaining with the Employer at that very moment, and Clark found the attitudeunacceptable to hint. The fact that possibly the statement he demanded may not have doneviolence to the terms of the contract in effect cannot excuse his refusal to hire the womanin the total'circumstances. ROBERTSHAWCONTROLS COMPANY125F. Illegal discrimination againstLewis inAprilThere is one final incident, separately alleged in the complaint, which also in factstood apart from the move to the new plant. Because Lewis was among the fabri-cation employees whose jobs were surely to be transferred to Grove City, andbecause her work was liked, Clark asked her during April whether she would accepta transfer to assembly work without waiting for layoff in May and possibly remain-ing with no work at all. She agreed and even signed the "waiver" statement indicatingitwould be at her request. Clark told her to start on the assembly line on Monday,May 3. Instead, on April 30, he changed his mind and told her the transfer was can-celed "because of the Union." Lewis was laid off on May 25 instead.Clark admitted the assignment and later change of heart, but said the reason whyhe canceled the assignment was because on the last workday before May 3 the fore-man told him work had slacked off. This, however, was April 30, the same day thatClark and other supervisors canceled the 9 or 10 orders to other employees to reportatGrove City, all for the expressed reason that the Union had filed documentsembarrassing the Company. The record shows other employees were also beingtransferred about this time to assembly. Moreover, Clark is the man who had onceexpressed himself as "fed up to here with the damned Union," and wanted "the God-damned Union" to "keep their nose out of things." I credit Lewis and find that thepersonnelmanager told her she was being denied continued work in assembly"because of the Union," and that his ieal reason was the filing of the motion toamend certification that day. That matter having no relationship with the Hillsboroplant or with the employment situation there, I conclude that by refusing to employLewis on assembly, and thereby causing her outright layoff on May 25, the Respond-ent violated Section 8(a)(3) of the Act.IV.THE PETITION TO AMEND CERTIFICATIONFactsThe bargaining unit in which the Board conducted an election in 1962, in whichtheUAW was certified in consequence, and which underlay the 1964 collective-bargaining agreement, was the usual production and maintenance grouping ofemployees, but expressly limited to such employees "at the Employer's plant inHillsboro, Ohio." The petition of the UAW-Case 9-CA-1-seeks to amend its out-standing certification by adding language expressly including all production employ-ees now employed at the Company's Grove City, Ohio, plant.The Company manufactures and sells electrical switches and relays; its method ofoperation traditionally divides the work into fabrication and assembly. Fabricationmeansproduction of parts by use of diversified machines-drill presses, turret lathes,grinders,millingmachines, etc. A different kind of work groups employees on assem-bly lines, where they join the fabricated parts into the relays and switches. There isalso a toolroom, used partly for production and partly for the usual machine main-tenance and repair work, and a shipping department. All these functions were forsome timeperformed at Hillsboro. As already explained above, during April andMay of 1965, the Company moved virtually all its fabrication work-including thepresses and machines themselves-the toolroom-with its machines, and the ship-ping department, to its newly constructed plant in Grove City, a suburb of the cityof Columbus, 65 miles away. Hillsboro is a small town.In terms of the work performed this was strictly a geographical change. All of thefabricationmachines, consisting of 20 production presses, were moved to GroveCity, and four others-three screw machines and onemolding press-were addedthere. Instead of the fabricated parts moving to assembly merely by going from onepart of the Hillsboro plant to the others, they now go by truck from Grove City toHillsboro; after the final products are assembled they are trucked back to GroveCity, to which the old shipping department was also transferred.The Grove City plant now also houses other company offices previously locatedat a rented building in Columbus; these include accounting, engineering or productdevelopment, executive department, etc., and sales. The diversified employees engagedin these latter nonproduction activities are not involved in this proceeding, for theUnion neither claims nor desires to represent them. The purpose for the entire movewas to further general expansion plans, achieve efficient consolidation of administra-tive as well as production activities, obtain access to necessary electrical power, andenjoy the benefit of a broader and more skilled labor market. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn April, before any machines or supervisory personnel were transferred to GroveCity, there were 274 productionand maintenanceemployees at work in Hillsboro;108 inthe affected departments-fabrication, shipping, and toolroom-and 166 inthe remainder-mostly hourly paid assembly workers. In October, at the time of thehearing on the Union'spetition,there were a total of 213 productionand mainte-nance employees at Hillsboro, 205 in assembly and only 8 in those departments whichhad been moved away. The increase in assembly workers resulted from generalincreasein the volumeof business.By October there were also 160 hourly paidemployees at Grove City: 15 toolroom, 10 shipping, 9 inspection, 6 maintenance, 51punch press, 35 machine operation, and 35 molding. This is the group performingfundamentally the fabrication work previously done at Hillsboro. Not one of thistotal of 160 persons had previously worked at Hillsboro.Management remained essentially the same. A number of foremen and otherlower production supervisors went to Grove City and continued to do the same typeof work they always did. As before, one manufacturing manager andone generalmanager supervise both locations and all production work. As before, there is onelabor relations director, and labor relations and personnel policies arestilluniformthroughout the division-meaning both Grove City and Hillsboro. The men holdingthese highest posts divide their time between the two locations. There is a singleaccounting, bookkeeping, and payroll office.In an attempt to prove that the nature of the fabrication work performed haschanged between what was being done at the old and what is now fabricated atGrove City, the compny officers spoke of 25 new types of switches and relays whichthe Company never made before. It then developed that as of the presenttime theseare development aspects of the work, only pilot, or experimental models actuallybeing made, and not a real change of any substantial significance. In fact, the Com-pany has always,as it is doingnow, experimented with improved and novel switches,and its products are always keeping ahead of the market. The record indicates thatperhaps as many as 500 parts normally are produced to assemble the diversified lineof switches and relays sold by the Company. Variations of style or function aretherefore inevitable and cannot alter the basic fact that what was moved was fabri-cation, and that whatisbeing performedat Grove Cityisnot reallydifferent fromthe workof the past.It is clear there are certain parts the Company used to purchase from contractorsbecause it was not equipped to produce them. Now, with the three new screwmachines in place atGrove City, much of this is made by the Company itselfinstead.In sum,the assertion by General Manager Bogengrief at the hearing thatthe Company always had some fabrication and assembly work done at one of its oldlocationsin Columbusisnot borneout bythe facts.RecommendationI recommend that the petition to amend the certification be denied. As the Unionitself concedes in its brief, decision on the question whether a newly establishedplant or location may appropriately be deemed an accretion to an existing bargain-ing unit requires consideration of "the entire congeries of facts in each case." Thegoverning rule was set out inGreat Atlantic and Pacific Tea Company (FamilySav-ings Center),140 NLRB 1011, 1021:In determining that a newly established facility or operation is an accretion toan existingunit, the Board has given weight to a variety of factors, such asintegration of the operations; centralization of managerial and administrativecontrol; geographic proximity; similarity of working conditions, skills, and func-tions;common control over laborrelations;collective-bargaininghistory; andinterchangeability of employees. Obviously, cases in which all of these, or onlythese, positive accretion factors are present are rare. For, the normal situationpresents a variety of elements, some militating toward and some against accre-tion, so that a balancing of factors is necessary.Baldly stated, what is really involved here is whether or not the 160 employeesworking at Grove City, recruited from and living in a labor market totally differentand considerably distant from Hillsboro, should be represented in collective bargain-ing inconsequence of Board fiat, or should be afforded an opportunity to determinefor themselves, possibly by majority vote, the question concerning representation.Tnis is not the same question presented when the Board is asked to decide whetherone plant alone, or two plants combined, may appropriately constitute a single bar-gainingunit. It may well be that were the Union here seeking an election among all ROBERTSHAW CONTROLS COMPANY127of these production and maintenance employees in a single voting group the Boardmight agree in view of the integrating factors and the consequent community ofinterestnotwithstanding the geographic separation of the two plants and the separate hiringThere would be no danger in such case of one group swallowing as itwere a very substantial segment of the unit without affording it the fundamentalright to express its views The great number of such unit determinations by theBoard which are cited in the Union s brief are therefore inapposite hereThe total lack of any interchange or transfer of production and maintenanceemployees between the two separate plants the fact thatnoneof the Grove Cityworkers was ever employed at Hillsboro or represented by the Union the not insignificant differences in that their respective skills-reflected in higher wage ratesprevailing at Grove City and the meaningful distance between the two locationsswing the balance in this case against the also relevant factors of common highersupervision single purpose labor relations policy and interflow of products fromfabrication to assembly and back again to a single shipping department It is truethat for practical purposes the process of production has not changed The sameproducts are made the same machines are used and integration of all the workfunctions continues as before But it is employees whom a union represents notmachinesHad any substantial number of Hillsboro employees accompanied theirmachines to Grove City a different picture would have appeared On the record inits entirety including the fact there is no allegation that the failure of the Companyto transfer employees to the new plant was in itself illegal or in any sense improperI find the Unions petition to amend the certification to be without meritV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set out in section III above occurring in connection with the operations of the Respondent set out in section I above have aclose intimate and substantial relation to trade traffic and commerce among theseveral States and tend to lead to labor disputes obstructing commerce and the freeflow of commerceVITHE REMEDYHaving found that the Respondent has committed certain unfair labor practicesI shall recommend that it be ordered to cease and desist from such conduct andto take certain affirmative action designed to dissipate the effect thereofTheRespondent having refused to bargain in good faith with representatives of theUnion upon request it must be ordered to do so on request As the Respondenthas refused employment to Kathleen Lewis and to Beulah Wilson with an illegalmotive it must be ordered to reinstate them to their former or equivalent positionsand to make them whole for any loss of earnings they may have suffered becauseof the illegal discrimination against them in their employment Backpay shall becomputed in accordance with the formulas and the methods prescribed by theBoard in FW Woolworth Company90 NLRB 289 and the assessment of interestshall be computed in the manner prescribed by the Board in IsisPlumbing andHeating Co138 NLRB 716 In view of the nature of the unfair labor practicescommitted the commission of similar and other unfair labor practices reasonablymay be anticipated I shall therefore recommend that the Respondent be orderedto cease and desist from in any manner infringing upon the rights guaranteed toits employees by Section 7 of the ActUpon the basis of the foregoing findings of fact and upon the entire record ofthe case I make the followingCONCLUSIONS OF LAW1The Respondentisanemployer within the meaning of Section 2 of the Act2The Union is a labor organization within themeaning ofSection 2(5) ofthe Act3All production and maintenance employees including truckdrivers employedat the Respondents plant in Hillsboro Ohio but excluding timekeepers laboratorytechniciansoffice clerical employees and all guards professional employees andsupervisors as defined in the Act constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(b) of the Act4 International Union United Automobile Aerospace and Agricultural Implement Workers of America UAW-AFL-CIO was on May 1 1965 and atall times 128DECISIONSOF NATIONALLABOR RELATIONS BOARDsince has been the exclusive representative of all employees in the aforesaid unitfor the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.5.By refusing to recognize Barbara Wright,the duly selected grievance chairladyor steward,and thereby refusing to recognize and bargain with the Union as therepresentative of the employees in the aforesaid unit,the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(5)of the Act.6.By refusing to employ Kathleen Lewis on May 25, 1965,and Beulah Wilsonon September 14, 1965,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(a)(3) of the Act.7.By the foregoing conduct the Respondent has interfered with, restrained, andcoerced employees in their rights guaranteed in Section 7 of the Act, and therebyhas engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]International Brotherhood of Electrical Workers, Local 1527,AFL-CIOandMcCall Corporation and Dayton TypographicalUnion,Local No.57, International Typographical Union, AFL-CIO.Case 9-CD-80-2.October 19,1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by McCall Corporation, herein called the Company, alleging that the InternationalBrotherhood of ElectricalWorkers, Local No. 1527, AFL-CIO,herein called the Respondent or IBEW, had violated Section8(b) (4) (D) of the Act by inducing or encouraging employees of theCompany to cease work for the purpose of forcing or requiring theCompany to assign the work in dispute to employees who are mem-bers of the Respondent rather than to employees who are representedby the Dayton Typographical Union, Local No. 57, InternationalTypographical Union, AFL-CIO, herein called the ITU. A hearingwas held on June 7, 1965, before Hearing Officer Donald G. Logsdon.All parties appeared at the hearing and were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues. Thereafter, briefs were filedby the Company, the Respondent, and the ITU.Upon the entire record in the case, the National Labor RelationsBoard makes the following findings :I.THE BUSINESSOF THE COMPANYThe McCall Corporation,a Delaware corporation,is engaged inthe publishing and printingbusiness,employing 5,600people repre-161NLRB No. 10.